Citation Nr: 1739059	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, reopened and denied the claims of entitlement to service connection for a low back disability and PTSD.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.

After reviewing the contentions and evidence of record, the Board has recharacterized this claim as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for a low back disability and an acquired psychiatric disorder (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. A May 1989 rating decision denied service connection for a back disorder and psychiatric disability.  The Veteran appealed, and a statement of the case (SOC) was issued in July 1989.  However, no substantive appeal was received and the Veteran did not otherwise perfect the appeal of the decision of the Board.  Therefore, the May 1989 rating decision became final

2. At the time of the May 1989 rating decision, the record did not contain records reflecting a diagnosis of psychiatric disability, other than a diagnosed personality disorder.  Subsequent to the May 1989 denial, the Veteran submitted VA treatment records containing numerous psychiatric diagnoses, including childhood PTSD, conduct disorder, mood disorder not otherwise specified (NOS), and a personality disorder NOS.  These VA treatment records are new and material and raise a reasonable possibility of substantiating the claim.

3. At the time of the May 1989 rating decision, the record did not contain records reflecting a diagnosis of a low back disability.  Subsequent to the May 1989 denial, the May 2011 VA examiner diagnosed the Veteran with degenerative disc disease L5-S1 with right S1 compression.  This diagnosis is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The May 1989 rating decision that denied service connection for a back disorder and a psychiatric disability is final.  38 C.F.R. § 7104 (West 2014); 38 C.F.R. 
§ 3.104(a) (2016).

2. New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.104(a) (2016).

3. New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.104(a) (2016).


ORDER

The claim for entitlement to service connection for an acquired psychiatric disability is reopened.

The claim for entitlement to service connection for a low back disability is reopened.


REMAND

Further development is necessary prior to analyzing the merits of the claims.

I. Low Back Disability

The Veteran was afforded a VA examination in May 2011.  The examiner diagnosed the Veteran with degenerative disc disease L5-S1 with R S1 compression and opined that this condition is less likely as not caused by or a result of the lumbar strain during service.  In support of this opinion, she explained that there is no MRI to compare from service to determine the chronicity of any degenerative disc disease.  She also noted the over 20 year time lapse from service until the Veteran started going to a VA facility for back complaints.  The Veteran denied any care for his back in that time or any further injury, though the examiner noted that he worked in a physically laborious job with HVAC.  She stated that "this information would lead one to conclude that if he had indeed had degenerative disc disease in service, and had a physically laborious job, he would have needed to seek care at some point in that 20 year interval."  However, the examiner did not address the Veteran's numerous documented complaints of low back pain throughout his period of service.  In addition, the examiner did not address the Veteran's testimony that his back pain started during service and has continued ever since service.  The Veteran also stated that the manual labor jobs he performed after service were not as physically demanding as his job during service.  The Veteran is competent to describe the onset and continuity of his back pain, and to describe the relative intensity of his manual labor jobs during and after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A layperson is competent to report on the onset and continuity of current symptomatology).  In light of the Veteran's testimony regarding the continuity of his back pain and the fact that the VA examiner did not address his documented complaints of back pain during service, the Board remands this issue for a new VA examination and opinion.

II. Acquired Psychiatric Disorder

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has current diagnoses of acquired psychiatric disabilities.  See August 2004 VA treatment record.  During the October 2016 Board hearing, he described several traumatic experiences during service that he contends caused his current acquired psychiatric disabilities.  To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, a VA examination is necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).



III. Social Security Administration (SSA) and VA Treatment Records

The June 2011 rating decision and November 2012 statement of the case refer to electronic review of medical records from the Denver, Cheyenne, and Salt Lake City VA Medical Centers (VAMCs). There are no records from Denver, Cheyenne, and Salt Lake City VA Medical Centers in the claims file.  Therefore, the treatment records from each of these VA medical centers need to be associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the October 2016 Board hearing, the Veteran stated that he had an appointment at the Salem Vet Center.  These records are not in the claims file.  The Veteran's relevant treatment records from the Salem Vet Center should be obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In October 2016, the Veteran submitted a letter from the SSA awarding benefits for his lumbar spine and acquired psychiatric disabilities.  As such records may be pertinent to the claims, the Veteran's complete SSA records, if available, should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records related to the low back and/or a psychiatric disability, to include from the Denver VA Medical Center, Cheyenne VA Medical Center, Salt Lake City VA Medical Center, and Salem Vet Center.

2. Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.  If the records are not available, that should be documented in the record.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

For each identified psychiatric disorder, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Forward the Veteran's claims file to the VA examiner who provided the May 2011 VA examination for an addendum, or, if she is unavailable, from another suitably qualified clinician.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

The need for another examination is left to the discretion of the examiner.  The purpose for obtaining an addendum is to clarify the etiology of the Veteran's low back disability.

The examiner must provide an opinion as to whether it is at least as like as not that the Veteran's low back disability is related to or caused by service.  

The VA examiner should specifically comment on the following:

(a) The numerous complaints of back pain in the Veteran's service treatment records.

(b) The Veteran's lay statements during the October 2016 Board hearing regarding the strenuous manual labor he did during service, the less strenuous manual labor he did after service, and the continuity of his low back condition symptoms since service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


